Deaee, Oh. J.,
delivered the opinion of the court:
On the 20th of October, 1856, the claimant filed in this court Ms petition claiming $25,730 from the defendants for property which, he alleg’es, was taken from him about the end'of the year 1846, at Agua Caliente, in California, by General Kear-ney, for the use of the United States. At that time war existed between the United States and the Kepublic of Mexico, and California belonged to Mexico, and was therefore enemy country.
On the 21st of March, 1866, the suit was dismissed, on motion of the defendants, for want of prosecution.
On the 3d of April, 1878, the claimant moved the court to set aside the dismissal of the case, and submitted in support of his motion affidavits tending to show that his case had been neglected by his attorneys.
Whatever ground there might be for reinstating the case, if it were one of which this cburt might take jurisdiction, we cannot consider any such ground, for the petition ■ shows tli^t the *122claim is one of which we cannot take cognizance; and wherever that is the case, there is no authority in the court to take any judicial action or to do anything but dismiss the petition.
As this is not a claim founded upon any law of Congress, or upon any regulation of an Executive Department, or upon any contract, express or implied, with the Government of the United Sates, this court could have no power to entertain it if the case were reinstated; and therefore it would be useless to reinstate it. The motion to reinstate it is therefore overruled.